PER CURIAM.
Affirmed Pinellas County v. Mosquito Control District, Fla.1967, 194 So.2d 596; Webster v. North Orange Memorial Hospital Tax District, Fla.1966, 187 So.2d 37; Langley v. South Broward Hospital District, Fla.1951, 53 So.2d 781; Lee v. Atlantic Coast Line Ry. Co., 1941, 145 Fla. 618, 200 So. 71; Bronson v. Board of Public Instruction, 1933, 108 Fla. 1, 145 So. 833; State ex. rel. Board of Commissioners of Indian River Mosquito Control District v. Board of County Commissioners, 1931, 103 Fla. 946, 138 So. 625; Jinkins v. Entzminger, 1931, 102 Fla. 167, 135 So. 785.
WALDEN and OWEN, JJ., and VANN, HAROLD, Associate Judge, concur.